DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the limitation “in that the feedback amount is fed to the expansion process at the pressure-side temperature level of the one of the compression stages (V) downstream of which the feedback amount is removed from the main line without being heated or actively cooled after leaving the one of the compression stages (V) downstream of which the feedback amount is removed and before being fed to the expansion process, said pressure-side temperature level being a temperature level at which gas leaves the one of the compression stages (V) downstream of which the feedback amount is removed from the main line (1), and in that the feedback amount is cooled only after being expanded” in line 12-19, wherein the phrase “downstream of which the feedback amount is removed from the main line” is repetitive language throughout the claim and creates ambiguity and confusion. Examiner suggest to review the claim and remove these repeated phrases from the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura et al. (US 2014/0069141) in view of Van Dijk (US 2011/0126584).
In regard to claim 1, Yonemura teaches a method for compressing a gas (F) in stages in a compressor arrangement (1) having compression stages (1st-6th stages of compressors) which are connected together sequentially by a main line (8a-8l) and in which the gas, guided through the main line (8a-8m), is respectively compressed from a suction-side pressure level to a pressure-side pressure level and is heated by this compression from a suction-side temperature level to a pressure-side temperature level (see at least fig. 1-4 and 6-7; ¶ 0010, 0034), 
a feedback amount of the gas (41), guided through the main line (fig. 1-4 and 6-7, recycle stream 41 guided back to the main line 8j via line 7), being removed from the main line th compression stage), 
wherein the pressure-side pressure level of the one of the compression stages (e.g., stage 6) downstream of which the feedback amount is removed from the main line is a supercritical pressure level (stream F1, See ¶ 0038, 0040, 0041), in that the feedback amount is expanded (via 43) to a subcritical pressure level (See ¶ 0050-0051), in that the feedback amount (41) is fed to the expansion process (43) at the pressure-side temperature level of the one of the compression stages (6th compression stage) downstream of which (downstream of the 6th compression stage) the feedback amount is removed from the main line (see at least fig. 1, 3, 6-8), and said pressure-side temperature level being a temperature level at which gas (stream 8K) leaves the one of the compression stages (6th compression) downstream of which the feedback amount (stream 41) is removed from the main line, and in that the feedback amount (41) is cooled only after being expanded (See at least fig. 1, 3, 6-8—in this case, stream 41 is cooled [via intercooler 26] once after it returned back into the main line 8j b/n cooler 25 and compression 6th), said cooling (via cooler intercooler 26) of the feedback amount being performed after the feedback amount (41) is fed back into the main line (See at least fig. 1, 3, 6-8).
Yonemura teaches cooling the feedback amount after being expanded, but does not explicitly teach feedback amount is fed to the expansion process at a pressure-side temperature level of the one of the compression stages downstream of which the feedback amount is removed from the main line without being heated or actively cooled after leaving the one of the compression stages.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Yonemura by implementing a feedback amount wherein the feedback amount is fed to an expansion process at a pressure-side temperature level of any one of compression stages of Yonemura, wherein the feedback amount is removed from the main line without being heated or actively cooled after leaving the one of the compression stages, based on the teaching of Van Dijk since it has been shown that combining prior art elements to yield predictable results is obvious whereby by introducing a feedback fluid to any of the compression stages without cooling or heating of the fluid prior to expansion in order to provide anti-surge control to the compressor without a significant temperature change to the feedback fluid (See Van Dijk ¶ 0068).  
In regard to claim 4, Yonemura teaches the method according to claim 1, wherein a further heat exchanger (42 and 26) is used in a return line used to return the feedback amount and/or in the main line [8a-8l] (See Yonemura, fig .1).
In regard to claim 5, Yonemura teaches the method according to claim 1, wherein the feedback amount is fed back into the main line (8a-8l) upstream of one or more compression stages (6th) which are arranged upstream of the compression stage (6th compressor) downstream of which the feedback amount (41) is removed from the main line [8a-8l] (see at least fig. 1).
In regard to claim 6, Yonemura teaches the method according to claim 1, wherein the feedback amount is controlled based on an attainable or attained suction-side or pressure-side pressure level of one of the compression stages (See Yonemura, ¶ 0011-0013).
In regard to claim 7, Yonemura teaches the method according to claim 1, wherein the gas is cooled (via cooler 21-26) between the compression stages (1st-6th stages of compressors) using cooling water which is maintained within a predetermined temperature range (See fig. 1; ¶ 0038-0039).
In regard to claim 8, Yonemura teaches the method according to claim 1, wherein the gas is ethylene or an ethylene-rich gas, provided using a steam cracking method, or wherein the gas is ethane or an ethane-rich gas, or wherein the gas (F) is carbon dioxide or a carbon dioxide-rich gas (See Yonemura, ¶ 0034).
In regard to claim 9, Yonemura teaches the method according to claim 1, wherein a plurality of the compression stages (1st-6th stages of compressors) are driven by one or more common shafts (see for example 1st compressor and 2nd compressor driven by common shaft), by which the respective compression stages (1st-6th) are mechanically coupled (see fig. 1).
In regard to claim 10, Yonemura teaches the method according to claim 9, wherein a plurality of the compression stages (1st-6th stages of compressors) are respectively driven by a plurality of common shafts (see fig. 1). Yonemura teaches the 1st and 2nd compressor and 5th and 6th compressors are driven by a plurality of common shaft.
In regard to claim 11, Yonemura teaches the method according to claim 10, wherein the plurality of common shafts (1st-6th compressors) are mechanically coupled by a transmission [gear] (See fig. 1; ¶ 0035).
s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yonemura and Van Dijk as applied to claim 1 above, and further in view of Dobrack (US 4,894,076).
In regard to claims 2 and 3, Yonemura teaches the method according to claim 1, but does not teach an additional feedback amount of the gas, guided through the main line, is removed from the main line downstream of an additional compression stage, is fed to an expansion process, and is fed back into the main line upstream of the same additional compression stage, wherein the pressure-side pressure level of the additional compression stage downstream of which the further feedback amount is removed from the main line is a subcritical pressure level, wherein this additional feedback amount is expanded to a subcritical pressure level, and wherein the feedback amount is cooled only after being expanded and the cooling is made before and/or after being fed back into the main line.
However, Fig. 2 of Dobracki teaches a recycle liquefier process, wherein a compressed (via compressor 203 and 207) feedback stream (243 and 233) is recycled back (via 247/235/265) to the main line (205/509/211/221) of the gas, wherein the feedback stream is only cooled after being expanded [via expander 245] (see fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method Yonemura by implementing additional/further feedback amount, wherein the feedback amount is cooled only after being expanded, as taught by Dobracki, for the purpose of minimizing cost of refrigeration by removing an additional cooling between the compression and expansion of the feedback/recycle gas.
Response to Arguments
Applicant’s arguments with respect to the amended claim have been considered but are moot because in view of the new ground(s) of rejection (in view of Van Dijk US 2011/0126584).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763